Exhibit 10.2




Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award

















EGL, INC.

AMENDED AND RESTATED NONEMPLOYEE DIRECTOR STOCK PLAN

RESTRICTED SHARE AWARD AGREEMENT







This Restricted Share Award Agreement (“Agreement”) dated to be effective
___________, 200_ (the “Award Date”), is by and between EGL, Inc. (the
“Company”), and _______________ (“Holder”).  




WHEREAS, the Company desires to provide an incentive to Holder, in the form of
shares of the Company’s capital stock, to encourage Holder’s performance for the
Company and its shareholders and more closely align Holder’s interest in the
Company with that of the Company’s shareholders;




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, and intending to be legally bound hereby, Holder and
the Company (collectively, the “Parties”) hereby agree as follows:




1.

Award of Restricted Stock.  

(a)

The Company hereby awards to Holder up to ________ shares (the “Restricted
Shares”) of common stock, par value $0.001 per share, in accordance with this
Agreement and as a Restricted Share Award subject to the terms and conditions of
the EGL, Inc. Amended and Restated Nonemployee Director Stock Plan (the “Plan”),
which are incorporated herein, as an incentive for Holder’s continued efforts on
behalf of the Company as one of its Nonemployee Directors.  This Agreement is a
Restricted Share Award Agreement under the Plan, and unless otherwise defined in
this Agreement, the capitalized terms used in this Agreement have the respective
meanings assigned to them in the Plan.  For purposes of this Agreement, the
following terms shall have the meanings set forth below:

“Disability” shall mean the inability to perform the duties of the Holder’s
position for a period of six (6) consecutive months or for an aggregate of six
(6) months during any twelve (12)-month period after the Award Date by reason of
any medically determinable physical or mental impairment, as determined by the
Board in the Board’s sole discretion.

“Service” shall mean service as a Nonemployee Director of the Company.

“Restricted Period” shall mean the period commencing on the Award Date and
ending on the date that the Holder obtains a vested right to Restricted Shares
(and the restrictions thereon terminate) in accordance with Paragraph 2.





--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award














(b)

Holder acknowledges that he or she will not receive a stock certificate
representing the Restricted Shares unless and until the Restricted Shares vest
as provided in this Agreement.  The Restricted Shares will be held in custody
for Holder, in a book entry account with the Company’s transfer agent, until the
Restricted Shares have vested in accordance with Section 2 of this Agreement.
 Upon vesting of the Restricted Shares and payment of the Withholding Liability
(as defined below), the Company shall instruct its transfer agent to deliver to
Holder all Vested Restricted Shares (as defined below).

2.

Vesting Schedule.  Subject to the forfeiture provisions of Section 3 of this
Agreement, 100% of the Restricted Shares will vest on the earlier of (i) one
year from the Award Date and (ii) the day before the first annual general
meeting of shareholders of the Company following the Award Date.  Restricted
Shares that have vested pursuant to this Agreement are referred to herein as
“Vested Restricted Shares” and Restricted Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Restricted
Shares.”  

3.

Forfeiture.  

(a)

Upon Cessation (as defined below) of Holder’s Service with the Company (the
“Termination Date”) before all of the Restricted Shares become Vested Restricted
Shares, all Unvested Restricted Shares as of the Termination Date shall, without
further action of any kind by the Company or Holder, be forfeited.  Unvested
Restricted Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by
Holder, and the Company shall have the full right to cancel any evidence of
Holder’s ownership of such forfeited Unvested Restricted Shares and to take any
other action necessary to demonstrate that Holder no longer owns such forfeited
Unvested Restricted Shares automatically upon such forfeiture.  Following such
forfeiture, Holder shall have no further rights with respect to such forfeited
Unvested Restricted Shares.  The “Cessation” of Holder’s Service with the
Company is any cessation of Holder’s Service with the Company for any reason or
under any circumstances other than due to Holder’s death or Disability, and
except for any sick leave, military leave, or any other temporary personal leave
of absence authorized by the Company.  Notwithstanding anything to the contrary
in this Agreement, the Unvested Restricted Shares shall become Vested Restricted
Shares upon Holder’s termination of Service due to death or Disability or upon a
Change in Control of the Company, provided that Holder shall have been in
continuous Service since the Award Date.

(b)

In addition, if Holder breaches any of the terms and conditions of this
Agreement or the Plan, or any rules and regulations of the Board for this
Agreement or the Plan, all of the Unvested Restricted Shares as of the date of
such breach shall then automatically be forfeited by Holder and returned and
delivered to the Company without any obligation of the Company to pay any amount
to Holder or to any other person or entity and without any further action by
Holder.  

(c)

Holder, by his acceptance of the Restricted Share Award awarded under this
Agreement, irrevocably grants to the Company a power of attorney to transfer any
and all Unvested Restricted Shares that are forfeited and agrees to execute any
documents requested by





--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award














the Company in connection with such forfeiture and transfer.  The Parties
expressly agree that these provisions governing the forfeiture and transfer of
the Unvested Restricted Shares shall be specifically enforceable by the Company
in a court of equity or law.  

4.

Representations and Warranties of Holder.  Holder represents and warrants to the
Company as follows:

(a)

Holder has received a copy of the Plan and has read and become familiar with the
terms and conditions of the Plan and agrees to be bound, and to abide, by the
Plan.

(b)

Holder has reviewed this Agreement, has had an opportunity to obtain the advice
of counsel before executing this Agreement, and fully understands all of the
terms and conditions of this Agreement and the Plan.

(c)

Holder hereby accepts the Restricted Share Award granted by this Agreement
subject to all of the terms and conditions of this Agreement and the Plan.

(d)

Holder is fully aware of the lack of liquidity of the Restricted Shares (e.g.,
because of the restrictions on transferability of the Restricted Shares, Holder
may not be able to sell or dispose of the Restricted Shares or use them as
collateral for loans).

5.

Certain Restrictions on Transfer. Except as provided in Section 3, Holder may
not sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of
(whether voluntarily, by operation of law, or otherwise) any or all of the
Unvested Restricted Shares, or any rights thereto or interests therein, or any
or all of the Vested Restricted Shares held by the Company’s transfer agent, or
any rights thereto or interests therein.  Any transfer in violation of this
Section 5 shall be void and without any force or effect and shall constitute a
breach of the terms and conditions of this Agreement and the Plan.  Holder also
understands that the Company is under no obligation to register, under any
applicable securities laws, any resale of any of the Restricted Shares that
become Vested Restricted Shares delivered to Holder and that an exemption from
such registration requirements may not be available or may not permit Holder to
resell or transfer any of such Vested Restricted Shares in the amounts or at the
times proposed by Holder.  

6.

Dividend and Voting Rights.  Subject to this Agreement, Holder shall have all of
the rights of a shareholder with respect to the Restricted Shares after they are
issued to Holder on the Award Date, including the right to vote the Restricted
Shares and to receive any and cash all dividends and other regular cash
distributions made with respect to the Restricted Shares.  Without limiting the
preceding sentence, from and after the Award Date, Holder shall be entitled to
receive any cash dividends or other cash distributions paid or made by the
Company with respect to the issued Unvested Restricted Shares, without deposit
into escrow.  Upon any forfeiture of Unvested Restricted Shares, Holder shall
have no further rights with respect to those Unvested Restricted Shares, but the
forfeiture of Unvested Restricted Shares shall not invalidate any votes or
consents made or executed by Holder with respect to those Unvested Restricted
Shares before their forfeiture or create any obligation to repay any cash
dividend or other cash distribution received with respect to those Unvested
Restricted Shares before their forfeiture.





--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award














7.

Capital Adjustments and Distributions.  

(a)

The number of Restricted Shares shall be adjusted in accordance with the
provisions of Section 11 of the Plan.

(b)

Any new, substituted, or additional securities or other property (including any
money paid other than as a regular cash dividend or distribution) that is, by
reason of any stock dividend, stock split, recapitalization, or other change in
the outstanding Common Stock, distributed on or with respect to, or exchanged
for, the Unvested Restricted Shares shall immediately be subject to the vesting
conditions of Section 2, all to the same extent as the Unvested Restricted
Shares on or with respect to which such distribution or exchange was made.
 Appropriate adjustments, as determined by the Board, to reflect the
distribution or exchange of such securities or other property shall be made to
the number of the Restricted Shares in order to reflect any such event.

8.

Administration.  The Board shall interpret this Agreement and shall prescribe
such rules and regulations in connection with the operation of this Agreement as
the Board determines (in good faith) to be advisable.  The Board may rescind and
amend its rules and regulations from time to time.  The good faith
interpretation by the Board of any of the provisions of this Agreement shall be
final and binding upon the Parties.  The Board may delegate to a committee of
the Board (a “Committee”) its authority under the Plan and this Agreement.

9.

Effect of Agreement.  Neither the execution nor effectiveness of this Agreement
nor any action of the Board or a Committee in connection with or relating to
this Agreement shall be deemed to give Holder any rights except as may be
expressed in this Agreement.   The existence of the Plan and this Agreement
shall not affect in any way the right of the Board, the Committee, or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s capital
structure or its business, any merger or consolidation or other transaction
involving the Company, any issuance of other shares of Common Stock or any other
securities of the Company (including bonds, debentures, or shares of preferred
stock ahead of or affecting the Common Stock or the rights thereof), the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding by or for the Company.  Nothing in the Plan or in this Agreement
shall confer upon Holder any right with respect to the Holder’s continued
Service or affect or interfere in any way with the right of either the Company
or Holder to terminate Holder’s Service (with or without cause).

10.

Parachute Payment Limitation.  Notwithstanding any contrary provision of this
Agreement, the aggregate present value of all parachute payments payable to or
for the benefit of the Holder shall be limited to three times the Holder’s base
amount less one dollar and, to the extent necessary, the vesting of any
Restricted Shares shall be reduced in order that this limitation not be
exceeded.  The terms “parachute payment,” “base amount” and “present value”
shall have the meaning assigned thereto under Section 280G of the Code.





--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award














11.

Refusal to Transfer.  The Company shall not be required to (i) transfer on its
books, or authorize the Company’s transfer agent to transfer on its books, any
Unvested Restricted Shares, or any Vested Restricted Shares held by the
Company’s transfer agent pending satisfaction of the corresponding Withholding
Liability, purported to have been sold or otherwise transferred in violation of
any of the provisions of the Plan or this Agreement, or (ii) treat as owner of
such Unvested Restricted Shares, or accord the right to vote or to any dividends
or other distributions to, any purchaser or other transferee to whom or which
such Unvested Restricted Shares have been purported to be so transferred.

12.

Legend.  If the Company so determines, any share certificate(s) representing the
Unvested Restricted Shares, and any Vested Restricted Shares held by the
Company’s transfer agent pending satisfaction of the corresponding Withholding
Liability, may be endorsed with the following legend, in addition to any legend
required under applicable securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE  AND TO
CERTAIN RESTRICTIONS ON RESALE AND TRANSFER.  NONE OF THE SHARES MAY BE
TRANSFERRED EXCEPT AS SET FORTH IN THAT CERTAIN RESTRICTED SHARE AWARD AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

13.

Tax Matters.

(a)

The Company’s obligation to deliver Restricted Shares to Holder upon the vesting
of such shares shall be subject to the satisfaction of all applicable federal,
state and local income tax withholding requirements (the “Withholding
Liability”).  If the Company has not received from Holder full payment of the
Withholding Liability by certified or cashier’s check or money order made
payable to the Company, or in any other form acceptable to the Board by 5:00
P.M. Central Standard Time on the date Unvested Restricted Shares become Vested
Restricted Shares, the Company shall withhold from the Vested Restricted Shares
that otherwise would have been delivered to Holder a number of Vested Restricted
Shares necessary to satisfy Holder’s Withholding Liability, and deliver the
remaining Vested Restricted Shares to Holder.  The amount of the Withholding
Liability and the number of Vested Restricted Shares to be withheld by the
Company, if applicable, to satisfy Holder’s Withholding Liability, as well as
the amount reflected on tax reports filed by the Company, shall be based on the
Fair Market Value, as defined in the Plan, of the Vested Restricted Shares as of
the date such shares become Vested Restricted Shares.  The obligations of the
Company under this Agreement will be conditioned on such satisfaction of the
Withholding Liability.

(b)

Holder has reviewed with his own tax advisor(s) the federal, state, and local
tax consequences of this acquisition of the Restricted Shares and the other
transactions contemplated by this Agreement.  Holder is relying solely on such
advisor(s) and not on any statements or representations of the Company or any of
its agents.  Holder understands and agrees that he, and not the Company, shall
be responsible for his own tax liability that may arise as a result of the
transactions contemplated by this Agreement.  Holder understands that Section 83
of the Code





--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award














(including any amendments and successor provisions to section and any
regulations promulgated under such section), taxes as ordinary income the
difference between the purchase price for the Restricted Shares and the fair
market value of the Restricted Shares as of the date any restrictions on the
Restricted Shares terminate or lapse. In this context, “restriction” includes
the vesting conditions under Section 2.  Holder understands that he may elect to
be taxed at the time the Restricted Shares are granted, rather than when and as
the restrictions terminate or lapse (if ever), by filing an election under
Section 83(b) of the Internal Revenue Code with the Internal Revenue Service
within thirty (30) days from the date on which the Restricted Shares are issued.
  HOLDER ACKNOWLEDGES THAT IT IS HIS SOLE RESPONSIBILITY (AND NOT THE COMPANY’S)
TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER REQUESTS THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THAT FILING ON HIS BEHALF.  

14.

Payment of Par Value.  In connection with the issuance of the Restricted Shares
pursuant to this Agreement, the Company will pay the aggregate par value per
share of the Restricted Shares on behalf of Holder and will report the amount of
such payment as income to Holder for the taxable period of Holder during which
the Restricted Shares are awarded.

15.

Entire Agreement; Governing Law.  This Agreement and the Plan constitute the
entire agreement of the Parties with respect to the subject matter hereof and
supersede all prior undertakings and agreements of the Parties with respect to
the subject matter hereof.  Nothing in the Plan or in this Agreement (except as
expressly provided herein) is intended to confer any rights or remedies on any
person other than the Parties.  This Agreement is to be construed in accordance
with, enforced under, and governed by the laws of the State of Texas.

16.

Amendment; Waiver.  The Board may at any time or from time to time amend this
Agreement in any respect, except that no amendment that adversely affects Holder
may be effected without a writing signed by the Parties.  Any provision of this
Agreement for the benefit of the Company may be waived by the Board.  Unless
otherwise expressed in the waiver, such a waiver in one instance or with respect
to one provision of this Agreement shall not be deemed to be a waiver in any
other instance or with respect to any other provision of this Agreement.

17.

Effectiveness and Term.  This Agreement is effective upon the Award Date, and it
shall continue in effect until it terminates in accordance with its terms,
unless sooner terminated in a written agreement of the Parties.

18.

Interpretive Matters.  Whenever required by the context, pronouns and any
variation thereof used in this Agreement shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa.  The term “include” or “including” does not denote or imply any
limitation.  The term “business day” means any Monday through Friday other than
such a day on which banks are authorized to be closed in the State of Texas.
 Each reference in this Agreement to a “Section” shall be deemed to be to a
section of this Agreement, unless otherwise stated.  The captions and headings
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Agreement for construction or interpretation.





--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award














19.

Venue.  Any suit, action, or proceeding arising out of or relating to this
Agreement shall be brought in the United States District Court for the Southern
District of Texas or in a Texas state court in Harris County, Texas, and the
Parties shall submit to the jurisdiction of such court.  Each of the Parties
irrevocably waives, to the fullest extent permitted by law, any objection it or
he may have to the laying of venue for any such suit, action, or proceeding
brought in such court.  EACH OF THE PARTIES ALSO EXPRESSLY WAIVES ANY RIGHT IT
OR HE HAS OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION, OR PROCEEDING.

20.

Severability and Reformation.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable and severed, and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions of the Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or its severance.

21.

Notice.  Any notice or other communication required or permitted hereunder shall
be given in writing and shall be deemed given, effective, and received upon
prepaid delivery in person or by courier, or upon the earlier of delivery or the
third business day after deposit in the United States mail if sent by certified
mail, with postage and fees prepaid, in any case addressed to the other Party at
its or his address as shown beneath its or his signature to this Agreement, or
to such other address as such Party may designate in writing from time to time
by notice to the other Party in accordance with this Section 21.




EGL, INC.







By:

_____________________________________

James R. Crane

Chief Executive Officer and Chairman




Address:  15350 Vickery Drive

 

Houston, Texas  77032













[Holder Execution Page Follows]








--------------------------------------------------------------------------------

Nonemployee Director Restricted Share Award Agreement

_____________ ___, 20__ Award

















HOLDER ACKNOWLEDGES AND AGREES THAT THE VESTING CONDITIONS ON THE RESTRICTED
SHARES SHALL TERMINATE OR LAPSE, IF AT ALL, ONLY AS EXPRESSLY STATED IN THIS
AGREEMENT (NOT THROUGH THE GRANT OF THE RESTRICTED STOCK AWARD OR THE ISSUANCE
OF THE RESTRICTED SHARES).  HOLDER FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING
IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON HOLDER ANY RIGHT WITH RESPECT TO
CONTINUATION OF HOLDER’S EMPLOYMENT OR TO ANY FUTURE AWARDS.




The Holder acknowledges receipt of a copy of the Plan, represents that he or she
is familiar with the terms and provisions thereof.  The Holder hereby accepts
this award subject to all of the terms and provisions hereof and thereof and
administrative interpretations thereof referred to above.  The Holder has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.  The Holder hereby
agrees that all disputes arising out of or relating to this Agreement or the
Plan shall be resolved in accordance with Section 15 of this Agreement.  







ACCEPTED:

Dated:

_______________________

Signed:

__________________________

Printed Name: ______________________




The Holder acknowledges receipt of a copy of the Plan, represents that he or she
is familiar with the terms and provisions thereof, and hereby rejects this
Award.




REJECTED:

Dated:

_______________________

Signed:

__________________________

Printed Name: ______________________






